DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020, 10/22/2020, 1/19/2021, 3/22/2021, 4/19/2021, and 7/9/2021 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Si et al. (Liquid-Crystal-Enabled Active Plasmonics: A Review, Materials, 2014, 7, 1296-1317, (of record)).
Regarding Claim 1, Si discloses a device (Fig. 5a, section 3.1), comprising:
a first electrode (Fig. 5a, ITO glass, section 3.1);

an anisotropic nanovoided (section 3.1, lines 26-34, anisotropic nanohole structures comprising liquid crystal molecules) polymer (Figure 7 (d), polymer dispersed liquid crystals) comprising anisotropic nanovoids in a polymer matrix, wherein:
at least a portion of the anisotropic nanovoided polymer is located between the first electrode and the second electrode (Fig. 5a, LC nanohole array is between the ITO glass and the Gold film, section 3.1), and
the anisotropic nanovoids are elongated along at least one direction parallel to the first electrode (section 3.1, lines 35-37, LC molecules are aligned parallel to the substrate).
Regarding Claim 12, Si discloses as set forth above and further discloses wherein the device is an electrically controllable optical element (Abstract, lines 6-7).
Regarding Claim 13, Si discloses as set forth above and further discloses wherein the device comprises one or more of a mirror, a lens, a prism, a grating, a phase plate, a diffuser, a holographic element, a beam splitter, a beam combiner, or an optical filter (Abstract, lines 6-7, color filters).
Regarding Claim 15, Si (of record) discloses a device (Fig. 5a, section 3.1) comprising:
a nanovoided polymer element comprising an arrangement of nanovoids within a polymer matrix (Figure 7 (d), polymer dispersed liquid crystals);
a first electrode (Fig. 5a, ITO glass, section 3.1); and
a second electrode (Fig. 5a, Gold film, section 3.1), wherein

the device is a sensor (section 2.2, first paragraph, optical switches are actuated by light, so they are also light sensors), or an actuator.
Allowable Subject Matter
Claims 2-11, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of a device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the anisotropic nanovoids comprise oblate anisotropic voids.
Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or teach of a device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the anisotropic nanovoids have an anisotropy ratio determined by a ratio of a first dimension measured along a first direction, and a second dimension measured perpendicular to the first direction.
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of a device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising a control circuit, wherein the control circuit is configured to apply an electrical signal between the first electrode and the second electrode, and application of the electrical signal between the first electrode and the second electrode induces a deformation of the anisotropic nanovoided polymer.
Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or teach of a device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising a control circuit, wherein the control circuit is configured to detect an electrical signal between the first electrode and the second electrode, the electrical signal is generated between the first electrode and the second electrode by a deformation of the anisotropic nanovoided polymer, and the device is a sensor.
Specifically, with respect to claim 16, none of the prior art either alone or in combination disclose or teach of a device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the nanovoids are anisotropic nanovoids, and the anisotropic nanovoids have an anisotropy ratio of at 




















Reasons for Allowance/Examiner’s Comments
Claims 17-20 are allowable.
Regarding Claim 17, Si (of record) discloses a method of operating a device, the method comprising:
applying an electric field between a first electrode and a second electrode of the device, wherein the electric field induces a contraction of an anisotropic nanovoided polymer located, at least in part, between the first electrode and the second electrode (Figure 5(a), section 3.1); and 
the anisotropic nanovoids are elongated in at least one direction perpendicular to the electric field (section 3.1, lines 35-37, LC molecules are aligned parallel to the substrate).
However Si does not specifically disclose
“mechanically coupling the contraction to a haptic output, wherein the device is a haptic device, the contraction of the anisotropic nanovoided polymer along the electric field includes a deformation of anisotropic nanovoids”.
Additionally, the described search did not located any other applicable art (as well as the prior art of record)  to remedy the deficiency of Si.
Claims 18-20 are allowable due to pendency on allowable claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872